        Case 5:19-cv-02126-NC Document 1 Filed 04/19/19 Page 1 of 9



     ROSALINE S. AYOUB, ESQ., SBN: 246233
 1     Rose.Ayoub@qpwblaw.com
     ADAM A. WRIGHT, ESQ., SBN: 143990
 2     Adam.Wright@qpwblaw.com
 3   QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
     500 N. Brand Boulevard, Suite 1650
 4   Glendale, California 91203
 5   Telephone: 213.486.0048
     Facsimile: 213.486.0049
 6
 7   Attorneys for FHumpires Ltd.
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
10               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

11
     FHumpires Ltd., a Canadian limited liability
12   company                                              Case No.: 5:19-cv-2126
13
                    Plaintiff,
14                                                        COMPLAINT
            v.                                            (Misrepresentation under 17 U.S.C. §
15
                                                          512(f), Intentional Interference with
16   International Hockey Federation, a Swiss not-        Contractual Relations)
     for-profit association
17                                                        (Jury Trial Demanded)
                    Defendant.
18
19
20
            Plaintiff FHUMPIRES LTD. (“FHumpires”) alleges as follows:
21
            1.      This is a civil action seeking injunctive relief and damages for
22
     misrepresentation of copyright claims under the Digital Millennium Copyright Act
23
     (“DMCA”) and intentional interference with contractual relations under California common
24
     law.
25
            2.      This case arises from improper assertions of copyright infringement against a
26
     company that creates its own original works by adding commentary and critique about
27
     umpiring to short game clips acquired from YouTube to educate field hockey umpires and
28

                                                    -1-
        Case 5:19-cv-02126-NC Document 1 Filed 04/19/19 Page 2 of 9




 1   improve umpiring in the sport.
 2
 3                                              PARTIES
 4           3.      FHumpires is a Canadian limited liability company with its principal place of
 5   business in Calgary, Alberta.
 6
             4.      Upon information and belief, the International Hockey Federation (“FIH”) is
 7
     an international non-governmental not-for-profit association with its principal place of
 8
     business in Lausanne, Switzerland.
 9
                                     JURISDICTION AND VENUE
10
             5.      This Court has subject matter jurisdiction over this copyright claim pursuant
11
     to 28 U.S.C. § 1331 and 1338, as well as the DMCA, and supplemental jurisdiction over the
12
     intentional interference with contractual relations claim pursuant to 28 U.S.C. § 1367(a).
13
             6.      Indeed, by posting videos on YouTube, FIH acknowledged that the “Service”
14
15   it utilized “shall be deemed solely based in California.” See Terms of Service,

16   https://www.youtube.com/static?template=terms, dated May 25, 2018, last accessed March

17   6, 2019.

18           7.      The current dispute between the parties arose out of FIH’s utilization of that

19   “Service” in California.
20           8.      As such, FIH is subject to the general and specific jurisdiction of this Court.
21           9.      Moreover, the Court has jurisdiction over all claims based on diversity of the
22   parties and claimed damages in excess of $75,000, under 28 U.S.C. § 1332 and with venue
23   properly established in this Court pursuant to the aforesaid Terms of Service and 28 U.S.C.
24   § 1391(b) because a substantial part of the events giving rise to the claims occurred in
25
     California.
26
             10.     Assignment to the San Jose Division is proper pursuant to Local Rules 3-2(c)
27
     and (e) because a substantial portion of the events giving rise to this action occurred in this
28
     district and division.

                                                    -2-
        Case 5:19-cv-02126-NC Document 1 Filed 04/19/19 Page 3 of 9




 1                                     FACTUAL ALLEGATIONS
 2           11.     YouTube is a video-sharing website where millions of Internet users post
 3   videos to make them available to others for viewing. YouTube’s website is available at the
 4   web address www.youtube.com. Its corporate headquarters is located in San Bruno,
 5   California. All users that upload videos to YouTube are subject to its Terms of Service,
 6
     which include availing themselves to the U.S. Copyright Act, as well as utilization and
 7
     jurisdiction in California. Id.
 8
             12.     Upon information and belief, FIH is the international governing entity for
 9
     field hockey. Upon information and belief, FIH posts videos of field hockey games on its
10
     YouTube channel: https://www.youtube.com/user/fihockey.
11
             13.     FHumpires is a company whose purpose is to provide educational resources
12
     for field hockey umpires to understand and comment upon as well as critique the rules of the
13
     game. FHumpires uses clips from field hockey matches and adds its own original
14
15   commentary and critique to teach how the rules apply in actual play.

16           14.     FHumpires’ internal policy limits the amount of footage used from a field

17   hockey match for an educational clip to less than one minute. The duration of a full field

18   hockey match posted on FIH’s YouTube channel can reach over two hours long. A

19   FHumpires work could not be a substitute for the original video of a field hockey match in
20   any conceivable market. This is due, in part, because it contains a tiny fraction of the match
21   video, and it focuses on critiquing the umpire, not the players.
22           15.     The purpose and character of the FHumpires’ work is to provide education
23   and commentary on field hockey rules and to critique umpires’ ruling using clips from
24   actual games. This use is transformative, and as such fair use, under the Copyright Act and
25
     the DMCA, for it used the works in ways that were distinct and separate from their original
26
     context and added, additional creative elements. FHumpires’ works do not, and cannot,
27
     substitute for FIH’s videos or inflict any harm on the market for FIH’s videos. Although
28
     FHumpires’ works can have a partial commercial purpose, it does negate its overarching

                                                   -3-
        Case 5:19-cv-02126-NC Document 1 Filed 04/19/19 Page 4 of 9




 1   educational and transformative purpose, all of which still qualifies as fair use.
 2          16.     Upon information and belief, FIH officials and umpires use FHumpires’
 3   videos with commentary in tournament briefings and preparation groups.
 4          17.     Upon information and belief, FIH has extensive experience with copyright
 5   law and engages staff and representatives, who are capable of comprehending the provisions
 6
     in YouTube’s Terms of Service, which as indicated supra, includes availing FIH to the U.S.
 7
     Copyright Act and DMCA, as well as utilization in California. Indeed, FHumpires’ fair use
 8
     is established through FIH’s utilization of YouTube.
 9
            18.     FHumpires posts copies of its works on its YouTube
10
     (https://www.youtube.com/channel/UCNrE4HXdrM7lJg5rwqx98cg), Twitter
11
     (https://twitter.com/fhumpires), Instagram (https://www.instagram.com/fhumpires), and
12
     Facebook (https://www.facebook.com/fhumpires) accounts as well as its website.
13
            19.     Upon information and belief, FIH sent several invalid DMCA takedowns to
14
15   YouTube and Twitter against FHumpires’ posts purportedly pursuant to Section 512(c)(3) of

16   the DMCA. FHumpires restored these posts using counter takedown notices pursuant to

17   Section 512(g) of the DMCA, which relied on its fair use.

18          20.     Upon information and belief, FIH sent 140 copyright complaints against

19   FHumpires to Facebook and Instagram on or about November 19, 2018, notwithstanding
20   FHumpires’ fair use.
21          21.     The Copyright Report Form on Facebook includes “Please note that
22   submitting a report of intellectual property infringement is a serious matter with legal
23   consequences. Intentionally submitting misleading or otherwise fraudulent reports of
24   infringement may lead to termination of accounts as well as liability for damages under
25
     section 512(f) of the United States Digital Millennium Copyright Act (DMCA) or similar
26
     laws in other countries.” See https://www.facebook.com/help/contact/1758255661104383,
27
     last accessed March 5, 2019.
28
            22.     The Facebook Copyright Report Form contains all the components of a

                                                    -4-
        Case 5:19-cv-02126-NC Document 1 Filed 04/19/19 Page 5 of 9




 1   DMCA takedown including the requirement that the submitter check the box for the
 2   following declaration: “By submitting this notice, you state: that you have a good faith
 3   belief that the reported use described above, in the manner you have complained of, is not
 4   authorized by the intellectual property rights owner, its agent, or the law; that the
 5   information contained in this notice is accurate; and, under penalty of perjury, that you are
 6
     authorized to act on behalf of the owner of the intellectual property rights at issue.” Id.
 7
            23.     The Facebook Copyright Report Form requires the submitter to indicate
 8
     whether the rights owner is based in the U.S. or another country. Id. Upon information and
 9
     belief, when the rights owner is based outside the U.S., Facebook will remove the content
10
     similar to a DMCA takedown, and will not restore it unless the complainant withdraws the
11
     complaint.
12
            24.     Upon information and belief, Instagram has similar policies and procedures
13
     for copyright complaints. See https://help.instagram.com/contact/552695131608132, last
14
15   accessed March 5, 2019.

16          25.     The terms of service for YouTube, Twitter, Instagram, and Facebook state

17   that a user of the platform may have their account disabled, suspended, or terminated for

18   violations of its terms of service, including copyright complaints. See

19   https://www.youtube.com/static?template=terms, https://twitter.com/en/tos#intlTerms,
20   https://help.instagram.com/581066165581870l, https://www.facebook.com/legal/terms.
21          26.     Even though FHumpires maintains that a licensing agreement is not
22   necessary for its current uses of FIH’s videos, FHumpires still attempted to resolve this
23   matter in good faith with FIH. On December 13, 2018, FHumpires sent a mutually
24   beneficial licensing proposal to FIH Sport Director, Jon Wyatt, regarding the use of FIH’s
25
     videos and FHumpires’ video clips with commentary.
26
            27.     On December 18, 2018, FIH Sport Director, Jon Wyatt, sent a response that
27
     did not specifically reply to the proposal, but instead stated that “FIH has always made
28
     footage available for the purposes of training and development of Officials and Umpires.”

                                                    -5-
        Case 5:19-cv-02126-NC Document 1 Filed 04/19/19 Page 6 of 9




 1   This is consistent with the fair use doctrine that applied, and continues to apply, to
 2   FHumpires.
 3          28.     FIH’s complaints against FHumpires’ social media posts are antithetical to
 4   FIH’s own policy stated by Mr. Wyatt, for FHumpires’ posts were created for the purpose of
 5   training and teaching field hockey umpires.
 6
            29.     To date, upon information and belief, FIH has taken no action to withdraw
 7
     the 140 complaints against FHumpires to Facebook and Instagram.
 8
            30.     On February 25, 2019, FHumpires, through its undersigned counsel, sent a
 9
     demand letter to FIH’s legal department demanding that FIH withdraw its complaints
10
     against FHumpires on Facebook and Instagram, and refrain from making any further
11
     complaints or submitting any DMCA takedown notices in regards to FHumpires’ legal
12
     integration of FIH’s videos into its works under fair use. To date, FIH has not responded.
13
                                             COUNT ONE
14
15                     MISREPRESENTATION UNDER 17 U.S.C. § 512(f)

16          31.     FHumpires realleges and incorporates by reference the previous paragraphs

17   of this Complaint inclusive, as though fully set forth herein.

18          32.     FHumpires’ works do not infringe any copyright owned or administered by

19   FIH.
20          33.     FHumpires’ uses of FIH’s videos are self-evident, non-infringing, fair use
21   under 17 U.S.C. § 107. This is in part because the FHumpires uses small non-substantial
22   portions of FIH’s original videos, transforms them into original works by adding
23   commentary and critiques for educational purposes for field hockey umpires, and they are
24   not substitutes for FIH’s videos or harm any market for its videos.
25
            34.     Upon information and belief, FIH had actual subjective knowledge of the
26
     contents of FHumpires’ works and that they did not infringe any FIH copyrights on the date
27
     FIH sent any of its takedown notices and copyright complaints regarding FHumpires’ posts
28
     on social media. With this actual subjective knowledge, FIH acted in bad faith when it sent

                                                    -6-
           Case 5:19-cv-02126-NC Document 1 Filed 04/19/19 Page 7 of 9




 1   the takedown notices and copyright complaints, knowingly and materially misrepresenting
 2   that it had concluded that the works were infringing.
 3   35.      In the alternative, FIH should have known, if it had acted with reasonable care or
 4   diligence, or would have no substantial doubt had it been acting in good faith, that the
 5   FHumpires works did not infringe any FIH copyrights on the dates it sent the complaints
 6
     under the DMCA and/or through the social media platform.
 7
              36.    FIH violated 17 U.S.C. § 512(f) by knowingly materially misrepresenting
 8
     that FHumpires’ works infringed its copyrights.
 9
              37.    As a direct and proximate result of FIH’s actions, FHumpires has been
10
     injured substantially and irreparably. Such injuries include, but are not limited to, the
11
     financial expenses associated with responding to the claim of infringement and harm to its
12
     free speech rights under the First Amendment.
13
                                             COUNT TWO
14
15          INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS

16            38.    FHumpires realleges and incorporates by reference the previous paragraphs

17   of this Complaint inclusive, as though fully set forth herein.

18            39.    Count Two arises under California common law. See Pacific Gas & Electric

19   Co. v. Bear Stearns & Co., 50 Cal.3d 1118 (1990).
20            40.    FHumpires has a contract with each of YouTube, Twitter, Facebook, and
21   Instagram. The terms of service on each website are the terms of each contract.
22            41.    FIH knew of the contracts between each website and FHumpires.
23            42.    By sending invalid DMCA takedown notices and copyright complaints to
24   each website, FIH made FHumpires’ performance under each contract more difficult.
25
              43.    FIH intended to disrupt FHumpires’ performance of its contracts.
26
              44.    In the alternative, FIH knew that disruption of FHumpires’ performance
27
     under its contracts was certain or substantially certain to occur.
28
              45.    As a direct and proximate result of FIH’s actions, FHumpires has been

                                                    -7-
        Case 5:19-cv-02126-NC Document 1 Filed 04/19/19 Page 8 of 9




 1   injured substantially and irreparably. Such injuries include, but are not limited to, loss of
 2   business opportunities, because FIH’s invalid takedown notices and copyright complaints
 3   interfered with FHumpires’ marketing activities on social media; harm to its free speech
 4   rights under the First Amendment; and the financial expenses associated FHumpires’
 5   attempts to resolve this dispute. Additionally, FIH put FHumpires’ accounts on these social
 6
     media platforms at risk of being disabled, suspended, or terminated.
 7
            46.     FIH’s conduct was substantial factor in causing FHumpires’ harm.
 8
                                        PRAYER FOR RELIEF
 9
            WHEREFORE, FHUMPIRES respectfully requests that this Court enter judgment in
10
     its favor and against FIH as follows:
11
            1.      A declaration by the Court that FHumpires’ use of FIH’s videos as described
12
     herein are legally protected fair use under 17 U.S.C. § 107.
13
            2.      Injunctive relief restraining FIH, its agents, servants, employees, successors,
14
15   and assigns, and all others in concert and privity with FIH, from bringing any lawsuit or

16   threat against FHumpires for copyright infringement; submitting DMCA takedown notices

17   or similar copyright complaints, in connection with any of the FHumpires’ works that

18   integrates FIH’s videos from YouTube as described herein, including, but not limited to, the

19   FHumpires videos’ publication, distribution, performance, display, licensing, or the ability
20   to host it online or link to it from any website; or otherwise disturbing, disrupting, or
21   interfering in any matter with FHumpires’ fair use of FIH’s YouTube videos.
22          3.      Compensatory damages in an amount sufficient to compensate FHumpires
23   for the injuries proximately caused by FIH’s conduct;
24          4.      Attorneys’ fees pursuant to 17 U.S.C. § 512(f), other portions of the
25
     Copyright Act including Section 505, or otherwise as allowed by law;
26
            5.      FHumpires’ costs and disbursements;
27
            6.      Other damages according to proof; and
28
            7.      For such other and further relief as the Court deems just and proper.

                                                    -8-
        Case 5:19-cv-02126-NC Document 1 Filed 04/19/19 Page 9 of 9




 1                                         JURY DEMAND
 2           FHumpires reserves its right to have all issues that are triable by a jury so decided in
 3   this case.
 4
 5           DATED this 19th day of April, 2019.
 6
                                                    /s/ Adam A. Wright
 7                                                  Adam A. Wright
 8                                                  Quintairos, Prieto, Wood & Boyer, P.A.
                                                    500 North Brand Blvd., Suite 1650
 9                                                  Glendale, CA 91203
                                                    Tel: 213-486-0048
10                                                  Attorneys for FHumpires Ltd.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -9-
